Citation Nr: 1442801	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-30 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDING OF FACT

The Veteran's erectile dysfunction is not causally or etiologically related to active service, and has not been shown to be proximately caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has erectile dysfunction due to medications provided for his service-connected PTSD.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's PTSD has been repeatedly evaluated, to include VA examinations from August 1992, December 1992, April 1995, and December 2008.  During each of these examinations, the Veteran failed to report any erectile dysfunction symptoms associated with his PTSD symptoms.  Indeed, treatment from the 1990's shows the Veteran reported specific side effects from his PTSD medication, such as dry mouth, constipation and sedation; there was no reference to any erectile dysfunction symptoms.  More recently, in VA treatment records from June 2007 and March 2008, the Veteran specifically denied any side effects related to his PTSD medications.

However, when the Veteran submitted his claim in January 2011, he indicated that his erectile dysfunction was related to his PTSD medications.  He provided VA treatment notes that reflect that he made a similar assertion when seeking treatment in December 2010.  Yet, in the same treatment note, he also reported having erectile dysfunction symptoms since leaving Vietnam, prior to beginning PTSD medication.  

The Veteran's wife indicated in a November 2008 statement that her and her husband's sex life had declined due to his PTSD.  

In August 2011, the Veteran was provided a VA examination to evaluate his reproductive system.  The Veteran indicated that he had experienced erectile dysfunction for the past three years.  The examiner found that the Veteran's erectile dysfunction was less likely than not related to the Veteran's PTSD medications, explaining that Elavil and Alprazolam do not cause erectile dysfunction.  The examiner further opined that the Veteran's erectile dysfunction was more likely than not related to his multiple systems problems, such as hypertension, nephrotic syndrome or chronic kidney disease.  The examiner also noted the Veteran's history of respiratory and rental failure, as well as pericardial effusion.  As such, the opinion provides highly probative evidence against the Veteran's claim. 

The Board notes that the Veteran and his wife are competent to describe symptoms, whether in service or during the years since discharge, based on personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability and the interaction between various medications involve complex medical issues that the Veteran and his wife are not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the most competent and probative evidence of record does not show that the Veteran's erectile dysfunction is caused or aggravated by his PTSD medications.  A VA examiner indicated that the medications provided to the Veteran do not cause erectile dysfunction; there is no indication of any permanent worsening of the Veteran's erectile dysfunction throughout the record.  Indeed, the Veteran himself denied any side effects from his PTSD medications when seeking treatment prior to filing his claim.  

However, the Board must also consider the Veteran's claim on the basis of direct service connection.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee, 34 F.3d at 1043.
In this regard, service treatment records are negative for complaints of erectile dysfunction, and the Veteran's March 1971 separation examination reflected a clinically normal genitourinary system.  While there is some inconsistency in terms of the Veteran's reported onset of erectile dysfunction symptomology, the Veteran has not provided any specific in-service occurrence on which to base service connection for the condition on a direct basis.  

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for erectile dysfunction, to include as secondary to PTSD, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a March 2011 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and a VA medical opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the August 2011 examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD, is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


